United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1913
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                   John Bennett

                                    Defendant - Appellant
                                  ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                           Submitted: January 14, 2022
                              Filed: June 6, 2022
                                 [Unpublished]
                                ____________

Before COLLOTON, KELLY, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       John Bennett pleaded guilty to being a felon in possession of a firearm, 18
U.S.C. § 922(g)(1). The district court1 sentenced him to 24 months in prison and
three years of supervised release. On appeal, Bennett argues that the Government

      1
        The Honorable Stephen R. Clark, United States District Judge for the Eastern
District of Missouri.
breached its obligation under his plea agreement to recommend a sentence of 12
months and one day in prison.

       Bennett’s recent release from prison 2 moots his appeal, see Owen v. United
States, 930 F.3d 989, 990 (8th Cir. 2019), even though he is still serving a term of
supervised release. The Government only agreed to make a recommendation about
Bennett’s custodial sentence. While the plea agreement contemplated that the
district court would impose a term of supervised release, too, the parties did not
bargain about that, and the only issue on appeal is the term of imprisonment. Since
there is no remedy available to shorten imprisonment already served, see id., we
dismiss the appeal for lack of jurisdiction.
                        ______________________________




      2
         According to the Federal Bureau of Prisons website, Bennett was released
from federal custody on April 8, 2022. See Find an Inmate, Fed. Bureau of Prisons,
https://www.bop.gov/inmateloc/.
                                       -2-